Case 1:20-cv-11889-MLW Document 121 Filed 05/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,

Plaintiff,

Vv. C.A. No. 1:20-11889-MLW

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O'MALLEY,
AMY COHEN,
NATIONAL ASSOCIATION OF STATE
ELECTION DIRECTORS,
all in their individual
capacities, and
WILIAM FRANCIS GALVIN, in his
official capacity as the
Secretary of the Commonwealth
of Massachusetts,

Defendants.

eee ee ee ee ee ee ee ee ee ee eee ee oe ee ee ee

oO
6
tf
aw

 

May 21, 2021

WOLF, D.J.

For the reasons stated at the May 21, 2021, hearing, it is
hereby ORDERED that:

1. Plaintiff Shiva Ayyadurai shall, by May 27, 2021, at
12:00 noon, confer with Howard Cooper, Esq., and report whether he
and Mr. Cooper have agreed that Mr. Cooper will represent him in
this case. If so, a conference will be held to discuss scheduling.

2. The Deputy Clerk shall send a copy of this Order to Mr.

Cooper.
Case 1:20-cv-11889-MLW Document 121 Filed 05/21/21 Page 2 of 2

3. Twitter, Inc., defendants, and plaintiff, if he can
afford them, shall order the transcripts of the May 20 and 21,

2021 hearings on an expedited basis.

CR An EP. AVS,

UNITED ‘STATES DISTRICT &F y

 

 

 

 
